Title: To Thomas Jefferson from Craven Peyton, 19 February 1803
From: Peyton, Craven
To: Jefferson, Thomas


          
            Dear Sir
            Stump Island 19. Feby 1803
          
          yours of the 8th. has Just come to hand, and am much hurt at being compeled to send my ovarseer with this request but am in hopes to be excused when I inform you it is from pure necessity, which is from security ship. And if a considerable sum is not paid by the twenty sixth of the month a considerable sacrafice must be made in proparty and no chance for me to be reimbursd. again, after giveing you the real situation I am fully assured that if you can possibly make it convenient to give a draft on Geo. Jefferson & Co. payable the Tenth of march for 1000 D. you will relieve me. this will be receavd. as cash by the sherriff as it cant be demand. of him untill about that time, respecting the othar payments every exertion in my power shall be used to make them as distant as possible, 
          I am with much Respt. Yr. mst. Obt.
          
            C Peyton
          
        